Title: Minutes of Truro Parish Vestry, 21 September 1769
From: Truro Parish Vestry
To: 



[21 September 1769]

At a Vestry held for Truro Parish at the Cross Roads leading from Hollis’s to Pohick Warehouse Sepr 21st 1769.
A Spott was chosen to fix the new Church upon convenient to the said Cross Roads, & agreeable to a former order of Vestry, bearing date the 20th day of November 1767: A Yard was laid of for the said Church, & a Certain quantity of Land laid of for the use of the said Parish, for which the Said Vestry do agree to pay Daniel French Gent: at the rate of one Guinea ⅌ Acre, for what the same shall Measure.
At the same time, the said Daniel French, who on the third Day of March last, undertook to Build the Church for the sum of Eight hundred, Seventy and Seven Pounds Current Money of Virginia, agreeable to a Plan then exhibited, did execute an agreement, and gave Bond for the Performance thereof, agreeable to a Contract enter’d into with the Vestry, on the said third day of March, and order’d to be Ratified and Confirm’d, by certain Instruments of Writing on the Seventh Day of April following; but which, for want of a Meeting of Vestry on that day, and the frequent Disapointments since, has never been done till now.
Resolv’d that the Church-Wardens for the time being, do in behalf of the Parish, procure from the said Daniel French a

proper Conveyance of the Lot or Parcell of Land aforementioned.
Resolv’d that the Church-Wardens Receive from Mr Alexander Henderson, the Money that remain in his hands due to the Parish, & pay to Mr Daniel French, the sum of Two hundred Pounds, being the first payment for the new Church.
Resolv’d that the Honble George Wm Fairfax, George Washington & George Mason Esqrs. Captn Daniel McCarty & Mr Edward Payne, do View & examin the Building from time to time, as they or any three of them shall see fitting to whom the undertaker is to give notice when the different Metearials are ready.


Daniel McCarty C: W:
John Posey


Edward Payne
William Gardner


George Washington
Tz. Ellzey


George W: Fairfax  Truly Recorded,



   
      John Barry Clk Vestry
   
